F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                              APR 10 2000
                                 TENTH CIRCUIT
                            __________________________                   PATRICK FISHER
                                                                                  Clerk

 TONY LAMAR VANN,

          Plaintiff-Appellant,

 v.                                                            No. 99-7125
                                                               (E.D. Okla.)
 JAMES SAFFLE, Director of D.O.C.;                      (D.Ct. No. 98-CV-377-B)
 DELORES RAMSEY, Director Designee;
 MIKE ADDISON, Warden of O.C.C., a/k/a
 Michael K. Addison; RITA MAXWELL,
 Warden, Warden of J.D.C.C.,

          Defendants-Appellees.
                        ____________________________

                             ORDER AND JUDGMENT *


Before BRORBY, KELLY, and MURPHY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.


      *
          This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
      Appellant Tony Lamar Vann, a state prisoner appearing pro se, appeals the

district court’s dismissal of his § 1983 complaint following his failure to respond

to a motion to dismiss and for summary judgment filed by various Oklahoma

Department of Corrections officials (department officials). We exercise

jurisdiction under 28 U.S.C. § 1291 and affirm.



      In his complaint, Mr. Vann asserted claims under 42 U.S.C. § 1983 and

other federal and state laws against department officials in connection with his

transfer from a private Texas correction facility to an Oklahoma facility.

Specifically, his complaint centers on his perceived problems with the Oklahoma

facility, including his complaints about its misconduct policy, overcrowding, rules

on disciplinary segregation and transit detention, medical care, administration of

inmate trust funds, food service, treatment of law clerks, and asbestos problems.



      On December 30, 1998, the department officials filed a motion to dismiss

and for summary judgment, based on res judicata and other grounds. Following

the officials’ filing of this motion, Mr. Vann filed a litany of motions, objections

and applications. However, despite Mr. Vann’s filing of these numerous

pleadings, he never filed a response to the department officials’ motion to dismiss

and for summary judgment. As a result, on September 30, 1999, the federal


                                          -2-
district court issued a minute order, granting the Department of Corrections

officials’ motion, and dismissing Mr. Vann’s complaint pursuant to Eastern

District of Oklahoma’s Local Rule 7.1(B) for failure to respond to the motion. 1

Mr. Vann now appeals the district court’s minute order, claiming he filed an

objection to the motion at issue, demanding a jury trial, and raising issues

concerning the merits of his § 1983 complaint.



       We review the district court’s dismissal of Mr. Vann’s failure to comply

with Local Rule 7.1(b) for an abuse of discretion. See Murray v. Archambo, 132

F.3d 609, 610-11 (10th Cir. 1998). In examining the district court’s ruling for an

abuse of discretion, we consider three factors: (1) the degree of actual prejudice

to the defendants, (2) the amount of interference with the judicial process; and (3)

the culpability of the litigant. Id. at 611. Only when these aggravating factors

outweigh the judicial systems’s strong predisposition to resolve cases on their

merit, do we consider outright dismissal with prejudice an appropriate sanction.

See Miller v. Department of Treasury, 934 F.2d 1161, 1162 (10th Cir. 1991)

(discussing principles applicable to dismissal for failure to comply with a similar



       1
         Rule 7.1(B) requires filing of a pleading or response to a motion within fifteen
days. Failure to comply with this provision constitutes a “confession of the matters raised
by the pleadings” at issue. See E. Dist. Ok. Local Rule 7.1(B).


                                            -3-
local rule), cert. denied, 502 U.S. 1111 (1992).



       Keeping these standards and principles in mind, and on examination of the

record, we find no abuse of discretion by the district court. Ordinarily, we require

the district court to explicitly set forth a thorough analysis of the three

determinative factors set forth in Murray, before affirming the dismissal of a

complaint for failure to comply with local court rules. See Murray, 132 F.3d at

611; Miller, 934 F.2d at 1162; accord Hancock v. City of Oklahoma City, 857

F.2d 1394, 1395-96 (10th Cir. 1988). However, we have affirmed district court

cursory minute and other orders where the circumstances clearly warrant.



       In this case, the circumstances warrant dismissal. We begin by noting the

record shows Mr. Vann unsuccessfully pursued some of the same claims, asserted

in this suit, in a state suit. In addition, in this litigation, he filed thirty-two

seemingly meritless motions, objections or applications in the course of only eight

months. We find this evidence of his predilection for repetitious litigation.



       We next proceed by applying the three factors outlined in Murray to the

circumstances in this case. First, it is apparent Mr. Vann’s failure to respond to

the department officials’ motion, and his needless filing of obscure pleadings,


                                            -4-
caused considerable prejudice to the department officials by delaying any

disposition of the suit against them and because they were required to file

responses to those pleadings. Second, the random filing of Mr. Vann’s pleadings

clearly required the district court to issue a series of orders, thereby consuming

the court’s time and interfering with the judicial process.



      Finally, despite his obvious ability and predisposition for filing pleadings,

we find nothing in the record to explain why Mr. Vann declined to respond to the

challenged motion. While Mr. Vann claims he timely filed an objection, that

objection dealt, in part, with the department officials’ motion to quash his

subpoena request, and contained only a short, conclusory assertion of his

subjective perception that federal judges are predisposed to denying inmates jury

trials. In addition, Mr. Vann does not contend he never received the department

officials’ motion or that anything prohibited his ability to respond. We find his

inability to explain his failure to respond determinative. Moreover, we note the

district court generously afforded Mr. Vann over 250 days, after his objection to

the motion was due, before dismissing his complaint. Although we hold Mr.

Vann’s pro se pleadings to a less stringent standard than those drafted by

attorneys, his pro se status does not excuse him from complying with the

fundamental requirements of the Federal Rules of Civil Procedure. See Ogeden v.


                                         -5-
San Juan County, 32 F.3d 452, 455 (10th Cir. 1994), cert. denied, 513 U.S. 1090

(1995).



      Under these circumstances and an analysis of the requisite factors, we hold

the prejudice to the department officials, interference with the judicial process

and Mr. Vann’s culpability in failing to timely file a response, outweigh any

predisposition to resolve his case on the merits. For these reasons, we AFFIRM

the district court order dismissing Mr. Vann’s § 1983 complaint. We also remind

Mr. Vann of his obligation under our January 3, 2000 Order to continue to make

partial payments of costs and fees associated with his appeal.



                                       Entered by the Court:

                                       WADE BRORBY
                                       United States Circuit Judge




                                         -6-